DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
3. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed February 18, 2021 and the above RCE submission.
4. All rejections and/or objections made to claims previously is hereby withdrawn.
Allowable Subject Matter
5. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
Summary of the interview conducted on January 14, 2021;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-10 and 19-28 (renumbered to 1-20) are allowed.  
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted December 18, 2020 was made under 35 U.S.C. § 103 in which the application was rejected, mainly, as being unpatentable over  
CAMP et al.: “COLLABORATIVE HEALTH MANAGEMENT IN A STORAGE SYSTEM” (United States Patent Application Publication US 20150178191 A1, filed December 24, 2013; and published June 25, 2015, hereafter “CAMP”), in view of
Shaeffer et al.: “INTEGRATED CIRCUIT HEATING TO EFFECT IN-SITU ANNEALING” (United States Patent Application Publication 20110299317 A1, filed August 19, 2010; and published December 8, 2011, hereafter “Shaeffer”).

In a response, with respect to the above rejections, concerning rejections made to claims 1, (similarly applicable to claim 19 and 21), the Applicant argued, in the Remarks, Arguments, and Amendments filed February 18, 2021, Applicant argued that 
“None of Camp, Shaeffer, Chen, P, or Sun, alone or in combination, include a configurable data retention time parameter that corresponds to a defined time period for moving data blocks from the first memory device to the second memory device and map the configurable data retention time parameter to a bit error rate threshold level for redirecting the write of a hot data block.

The cited portions of Shaeffer are directed to dynamic triggers and device selection for initiating an anneal sequence for device health [Office Action, pp. 7-9, and cited portions of Shaeffer]. Shaeffer does not appear to include a configurable data retention time parameter or mapping of the configurable data retention time parameter to bit error rate threshold levels.
Camp and Shaeffer, alone or in combination, fail to disclose all elements of Applicant's amended claim 1, and, therefore, do not support a prima facie case of obviousness.” and the Applicant continued to argue that
“Chen, P, and Sun are cited for specific dependent claim elements. They do not include the claimed configurable data retention time parameter and mapping to bit error rate threshold levels and, for at least that reason, do not address the shortcomings identified above with regard to Camp and Shaeffer.”.

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the subject matters, 
“applying an evaluation algorithm to determine an initial data temperature selected from hot data and cold data;
writing hot data blocks to a first memory device;
writing cold data blocks to a second memory device;
determining a configurable data retention time parameter for the first memory device,
wherein the configurable data retention time parameter is a defined time period for moving data blocks from the first memory device to the second memory device;
mapping the configurable data retention time parameter to a bit error rate threshold level;
periodically sampling, by the first memory device, a bit error rate of memory blocks of the first memory device;
comparing, for a hot data block, the sampled bit error rate to the bit error rate threshold level; and
redirecting, responsive to the sampled bit error rate exceeding the bit error rate threshold level, a write of the hot data block from the first memory device to the second memory device.” in combination with other subject matters recited in the independent claims 1, 19 and 21, respectively,  as a whole is distinctive from prior art.
With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 19 and 21, respectively. 

Claims (2-10), (20) and (22-28) are directly or indirectly dependent upon the independent claims 1, 19 and 21, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-10 and 19-28 (renumbered to 1-20) are allowed.
Conclusions
7. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 16, 2021